Order entered July 13, 2015




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-15-00083-CR

                              CHAD ELDON HUDSON, Appellant

                                                 V.

                               THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 2
                                   Dallas County, Texas
                            Trial Court Cause No. F14-51555-I

                                             ORDER
       The Court REINSTATES the appeal.

       On June 11, 2015, we ordered the trial court to make findings whether certain exhibits

were admitted into evidence and, if so, whether the exhibits can be located and filed with the

reporter’s record. We ADOPT the findings that: (1) the trial court admitted Defendant’s

Exhibits nos. 1, 2, and 3 for record purposes only; (2) Defendant’s Exhibit no. 4 consisted of

letters already included in the district clerk’s record and was admitted for all purposes; (3) the

trial court was unable to determine who retained custody of the exhibits and the original exhibits

cannot be located and produced; (4) appellant is not at fault for the loss of the exhibits; (5) the

parties agree to the use of substituted exhibits; and (6) the State, while agreeing to the substituted
exhibits, maintains its objection to the exhibits themselves. The reporter’s record, including the

substituted exhibits has now been filed.

       Appellant’s brief is due within thirty days of the date of this order.



                                                      /s/     ADA BROWN
                                                              JUSTICE